NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDI KRAJA,                                     No. 17-16105

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01983-APG-NJK

 v.
                                                MEMORANDUM*
BELLAGIO, LLC; VINCENT ROTOLO,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Andi Kraja appeals from the district court’s summary judgment in his

employment discrimination action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Davis v. City of Las

Vegas, 478 F.3d 1048, 1053 (9th Cir. 2007). We reverse and remand.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court granted summary judgment on Kraja’s intentional

infliction of emotional distress (“IIED”) claim because it concluded that Kraja

failed to establish, as a matter of law, that defendants’ conduct could be considered

extreme and outrageous. However, viewing the evidence in the light most

favorable to Kraja, Kraja raised a genuine dispute of material fact as to whether

defendants’ conduct could constitute extreme and outrageous conduct with the

intention of, or reckless disregard for, causing emotional distress. See Nelson v.

City of Las Vegas, 665 P.2d 1141, 1145 (Nev. 1983) (elements of an IIED claim

under Nevada law); see also Posadas v. City of Reno, 851 P.2d 438, 444 (Nev.

1993) (discussing situations in which the question of what constitutes extreme and

outrageous conduct was a question reserved for a jury). We reverse the district

court’s summary judgment on Kraja’s IIED claim, and remand for further

proceedings on this claim only.

      REVERSED and REMANDED.




                                          2                                   17-16105